Citation Nr: 1016936	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
Air Force (USAAF) from September 1942 to September 1945.  
Service in the Asiatic Pacific Theater during World War II 
and receipt of the Air Medal and the Purple Heart Medal are 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Veteran's claim of entitlement to service connection for 
malaria was originally denied in a July 1999 rating decision.  
He was properly notified of this decision in an August 1999 
letter. 

In April 2009, the Veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for malaria.  His claim was denied by the RO in the above-
mentioned June 2009 rating decision. He has perfected an 
appeal. 

In April 2010, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, the RO denied 
the Veteran's original claim of entitlement to service 
connection for malaria.

2.  The evidence received since the RO's July 1999 decision 
is new and material and raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  A preponderance of the evidence of record does not 
indicate that the Veteran has malaria or any residuals 
thereof related to his military service.


CONCLUSIONS OF LAW

1.  The July 1999 RO decision denying service connection for 
malaria is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Since the July 1999 rating decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for malaria.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Malaria was not incurred in or aggravated by the 
Veteran's military service and may not be so presumed.  38 
U.S.C.A. §§ 1011, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated April 22, 2009, which 
specifically detailed the evidentiary requirements necessary 
to reopen a previously-denied claim, along with the 
evidentiary requirements for service connection.

The Board notes that the language used in the April 2009 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim.  To wit, 
the RO informed the Veteran: "Your claim was previously 
denied because there was not any medical evidence received 
that established that you were treated for malaria in service 
or within the one year period following your discharge.  
Therefore, the evidence you submit must relate to this 
fact." As such, the Veteran was advised of the basis for the 
previous denial and what evidence would be necessary to 
reopen the claim. See Kent supra. In any event, since the 
claim is being reopened, there can be no error based on any 
inadequate Kent notice.

In addition, the RO informed the Veteran in April 2009 that 
VA would assist him with obtaining relevant records.  "These 
may include medical records from the military, from VA 
medical centers (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA provided the Veteran with 
VA Form 21-4142, Authorization and Consent to Release 
Information, which he could complete to release private 
medical records to the VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the Veteran was provided specific 
notice of the Dingess decision in the above-referenced April 
2009 letter. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board concludes that the RO has obtained the Veteran's 
service treatment records and all identified post service 
treatment records.  In addition, the Veteran was provided 
with a VA examination to ascertain the nature and etiology of 
any current residuals of malaria.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009). The Veteran has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to 
exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.



Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in April 2009, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).



Analysis

The "old" evidence

When the Veteran's claim for entitlement to service 
connection for malaria was denied by the RO in July 1999, the 
record contained the Veteran's service treatment records, 
private medical records, VA treatment records, and multiple 
lay statements.  

The Veteran's service treatment records do not indicate that 
he was ever diagnosed with, or treated for, malaria.  The in-
service physical examinations conducted for flight 
qualification along with his separation examination were 
normal.  

Post-service VA treatment records indicate that the Veteran 
was admitted on October 6, 1959 complaining of epigastric 
pain, nausea, and a mass in the left upper quadrant.  He 
indicated that he has been having a fever and chills twice a 
year after returning from the south pacific but has been 
asymptomatic for the past three years.  When the Veteran was 
discharged on October 23, 1959 he was diagnosed with 
"splenomegaly, cause undetermined, untreated, unchanged."  
He was not diagnosed with malaria. 

A VA hospital summary from August 1969 indicated that the 
Veteran was admitted with complaints of an enlarged spleen.  
While the record documents the Veteran's reported history as 
including malaria in service, it was observed that this was 
never proven.  At the time of his discharge the Veteran was 
diagnosed with obesity and subclinical diabetes mellitus. 

The Veteran's private treatment records diagnose him with 
splenomegaly and indicate that such is the result of his in-
service malaria.  See an August 1997 treatment record.  These 
records also document the Veteran's complaints of malaria 
symptoms.  See treatment records dated December 5, 1983 and 
November 28, 1988.  The records do not include a diagnosis of 
malaria. 

In a March 1964 statement, E.P.S., M.D. stated that the 
Veteran has had an enlarged spleen and periodic disabling 
episodes of a high fever and prostration which resemble 
attacks of malaria since he began treating him in April 1959. 

In March 1964, R.L.S., M.D. stated that the Veteran was 
treated in September 1959 at which time he had splenomegaly.  
Dr. R.L.S. indicated that since "all other tests and studies 
were normal . . . the most likely cause for his spleomegaly 
would be malaria."  Furthermore, "since his discharge from 
military service, [the Veteran] has had no accident or 
illness that would have caused this splenomegaly." 

In July 1998, J.M., M.D. stated that the Veteran has 
persistent splenomegaly with tenderness which represents a 
persistent disability.  Dr. J.M. indicated that the Veteran's 
splenomegaly is secondary to the malaria infection the 
Veteran developed during service.  

On multiple occasions, the Veteran has stated that he 
contracted malaria while serving in the south pacific during 
World War II.  See, e.g., a September 1998 statement.  He 
reported that he did not seek treatment for his symptoms but 
had to "tough it out."  See a July 1998 statement.  

Statements submitted by service members who served with the 
Veteran report that he contracted malaria, was observed to 
perspire profusely, and flew missions while having a fever.  
In November 1963, N.M. stated that he was quartered in the 
same tent as the Veteran in the pacific theater and observed 
the Veteran having symptoms of malaria.  N.M. indicated that 
he is familiar with the symptoms of malaria as he contracted 
it during his service in the pacific theater. 

The July 1999 rating decision

In the July 1999 rating decision, the RO found that there was 
no evidence that the Veteran developed malaria during service 
or within one year from the date of his separation.  

The Veteran was informed of the July 1999 rating decision in 
a letter from the RO dated August 5, 1999.  He did not 
perfect an appeal.  

Additionally received evidence will be discussed below.

Analysis

The July 1999 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim of entitlement to 
service connection malaria may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. 5108 (West 2002); 
38 C.F.R. 3.156 (2009); see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after July 1999] evidence bears directly and 
substantially upon the specific matter under consideration. 
i.e., whether the Veteran contracted malaria during service 
or within one year thereafter.  

In this case, the Board finds that the recently received 
evidence, specifically, a May 2009 statement from D.C.N., 
M.D., constitutes new and material evidence.  In short, Dr. 
D.C.N. stated that the Veteran "is reported to have had an 
illness while stationed in the Pacific Theatre consistent 
with the symptoms of malaria.  Following this he was noted to 
have an enlarged spleen that work up could not find any other 
identifiable source other than malaria."   Accordingly, the 
claim for service connection for malaria is reopened.  See 38 
C.F.R. § 3.156 (2009). 

Bernard Considerations

The Board has reopened the Veteran's service connection claim 
and is considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO reopened the Veteran's claim and 
denied it on its merits in the September 2009 statement of 
the case (SOC) and the December 2009 supplemental statement 
of the case (SSOC).  The Veteran was informed why his claim 
for service connection failed on the merits, and he has 
submitted argument which focused on the merits of his claim 
rather than on the narrower matter of whether new and 
material evidence was submitted.  Thus, there are no due 
process problems, and there is no prejudice to him in the 
Board's considering his claim on the merits.

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002). When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the Veteran is 
contending that he contracted malaria during service which 
resulted in a permanent splenomegaly.  As noted above, the 
current disability requirement is satisfied when "when a 
claimant has a disability at the time of a claim is filed or 
during the pendency of that claim, even though the disability 
resolves prior to the Secretary's adjudication of that 
claim."  See McClain, supra.  Upon review, the record does 
not indicate that the Veteran was diagnosed with malaria or 
currently has an enlarged spleen. 

With respect to the May 2009 statement of Dr. D.C.N., while 
sufficient to reopen the Veteran's claim, this statement does 
not provide a current diagnosis of malaria or splenomegaly.  
Instead, Dr. D.C.N. indicated that following military 
service, the Veteran "was noted to have an enlarged spleen 
that work up could not find any other identifiable source 
other than malaria."  This statement does not provide a 
current diagnosis but amounts to a recitation of the 
Veteran's reported medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].

In contrast, after reviewing the medical evidence and 
examining the Veteran, the August 2009 VA examiner diagnosed 
the Veteran with "possible previous malaria" and noted that 
there was "no objective evidence of splenomegaly."  
Clinical examination of the Veteran's abdomen revealed no 
tenderness or organomegaly.  The VA examiner observed that 
the Veteran was hospitalized following a transient ischemic 
attack in 2007 and was examined by multiple physicians who 
noted that the Veteran's "abdomen was soft, non-tender and 
no splenomegaly." 

The Board has reviewed the lay statements submitted by the 
Veteran and his family.  To the extent these statements 
attempt to provide a current diagnosis of malaria or malaria 
residuals, the Board notes that the Veteran and his family do 
not have the requisite medical training to make such a 
diagnosis and the statements do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In this case it is undisputed that the Veteran had a current 
diagnosis of splenomegaly when his claim was denied by the RO 
in July 1999.  However, the evidence of record does not show 
that he has had a current disability at any time since filing 
his April 2009 claim to reopen.  In the absence of a current 
disability, Hickson element (1) has not been met and the 
Veteran's claim fails on this basis alone. 

For the sake of completeness, the Board will briefly discuss 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative]. 

With respect to Hickson element (2), the Veteran has stated 
that he contracted malaria during service but did not seek 
any medical treatment.  As noted above, the Veteran's service 
treatment records do not record any treatment or diagnosis of 
malaria.  

The Board notes that multiple post-service treatment records 
and medical statements document that the Veteran had malaria 
during service.  However, these statements are based on the 
Veteran's report of medical history.  See LeShore, supra.  
The internet articles submitted by the Veteran as well as an 
email from the Center for Disease Control and Prevention's 
(CDC) Malaria Branch indicate that a blood test is required 
to determine whether a malaria infection is present.  The 
Veteran's post-service treatment records and medical 
statements do not indicate that such a test was ever 
performed. 

In December 1963, Dr. R.L.S. stated that the Veteran had an 
enlarged spleen and that since "all other tests and studies 
are normal then the most likely cause for his splenomegaly 
would be malaria."  However, Dr. R.L.S. did not indicate 
what tests were performed or explain how "normal test 
results" suggests that the Veteran had malaria some fourteen 
years before the onset of an enlarged spleen.  See Hernandez 
-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

The Veteran has submitted multiple lay statements from his 
fellow service members who described his symptoms and 
indicated that he had malaria during service.  As noted 
above, these individuals are not competent to provide a 
diagnosis of malaria.  Indeed, the email from the CDC and the 
August 2009 VA examiner stated that there are many other 
tropical diseases which produce symptoms similar to malaria.  
Nevertheless, the Veteran and his fellow service members are 
competent to testify as to the symptoms they observed.  While 
the record does not indicate that the Veteran developed 
malaria during service, it is clear that he developed an 
illness resulting in a fever and profuse sweating.  Hickson 
element (2) has therefore been met. 

With respect to Hickson element (3), the evidence of record 
contains conflicting evidence as to whether the Veteran's in-
service disease is related to a current disability.   

The Veteran has submitted multiple medical statements which 
attempt to link a current disability to his in-service 
illness.  See a May 2009 statement from D.N.C., M.D.; a July 
1998 statement from J.M., M.D.; and March 1964 statements 
from Drs. E.P.S. and R.L.S.  Upon review, these statements 
are based on the Veteran's own report of malaria during 
service.  There is no evidence that these physicians reviewed 
the Veteran's claims folder.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  As noted above, while the 
record indicates that the Veteran developed an illness during 
military service, there is no competent and credible evidence 
which indicates that he developed malaria.  

The Board is cognizant that it may not disregard a medical 
nexus opinion solely on the rationale that the medical 
opinion was based on an "uncorroborated" history given by 
the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Here, however, the Board notes that the medical 
opinions submitted by the Veteran are based on an inaccurate 
premise, specifically, that he developed malaria during 
service.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) [A 
medical opinion premised upon an unsubstantiated account is 
of no probative value].

Moreover, the Board notes that Dr. E.P.S.'s March 1964, 
statement is factually inaccurate.  Specifically, Dr. E.P.S. 
recorded that the Veteran was not provided with a complete 
physical upon separation and that if one were provided, it 
would have revealed any residuals of malaria.  A review of 
the Veteran's service treatment records indicate that he was 
provided with a complete physical upon separation.  There was 
no indication that the Veteran had malaria or any residual 
thereof. 

In contrast, the August 2009 VA examiner noted that the 
Veteran was afforded a VA examination in 1948 which did not 
reveal any symptoms or history of malaria.  It was also noted 
that the first documented evidence of splenomegaly was made 
in 1959, fourteen years after the Veteran separated from 
service.  The VA examiner observed that there are a variety 
of tropical diseases which result in fever and chills and it 
would be speculative to opine on which disease the Veteran 
had.  As a result the VA examiner concluded that "the 
Veteran's previously symptomatology [spleomegaly] is less 
likely as not a result of a definitive malaria illness." 

To the extent that the Veteran contends that he has had 
residuals of malaria continually since service, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, the Board discounts any such claimed continuity in 
light of the absence of medical records identifying 
splenomegaly until 1959, fourteen years following service, or 
any diagnosis of malaria residuals  See Voreth v. West, 13 
Vet. App. 117, 120-21 (1999) [there must be medical evidence 
on file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person is 
competent].

As a result, Hickson element (3) has not been satisfied and 
the Veteran's claim fails on this basis as well. 

Conclusion

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
malaria, as Hickson elements (1) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for malaria is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


